FILED
                                                            APR 11 2016
 1                         NOT FOR PUBLICATION
 2                                                    SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No. CC-15-1240-DTaKu
                                   )      BAP No. CC-15-1272-DTaKu
 6   YOUNG SAM LEE,                )      (Related Appeals)
                                   )
 7                  Debtor.        )      Bk. No. 2:14-bk-26377-SK
     ______________________________)
 8                                 )      Adv. No. 2:15-ap-01140-SK
     YOUNG SAM LEE,                )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      M E M O R A N D U M1
11                                 )
     THE BANK OF NEW YORK MELLON   )
12   fka The Bank of New York, as )
     Trustee for CWMBS, INC.,      )
13   CWMBS, INC.; CHL MORTGAGE     )
     PASS-THROUGH TRUST 2007-HY5, )
14   MORTGAGE PASS-THROUGH         )
     CERTIFICATES, SERIES 2007-    )
15   HY5,                          )
                                   )
16                  Appellees.     )
     ______________________________)
17
                        Submitted Without Oral Argument
18                             on March 17, 2016
19                           Filed - April 11, 2016
20               Appeal from the United States Bankruptcy Court
                     for the Central District of California
21
              Honorable Sandra Klein, Bankruptcy Judge, Presiding.
22
     Appearances:     Appellant Young Sam Lee, pro se on brief; Nichole
23                    Glowin of Wright Finlay & Zak, LLP on brief for
                      appellee.
24
25
26        1
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1   Before:   DUNN, TAYLOR, and KURTZ, Bankruptcy Judges.
 2        After The Bank of New York Mellon fka The Bank of New York,
 3   as Trustee for CWMBS, Inc., CHL Mortgage Pass-Through Trust
 4   2007-HY5, Mortgage Pass-Through Certificates, Series 2007-HY5
 5   (“Bank”) recorded a Notice of Default and Election to Sell Under
 6   Deed of Trust (“Default Notice”) with respect to real property in
 7   Fullerton, California (“Fullerton Property”), Young Sam Lee
 8   obtained a 10% interest in the Fullerton Property.   The Bank
 9   thereafter recorded a Notice of Trustee’s Sale (“Foreclosure
10   Notice”).   Approximately one week before the scheduled Trustee’s
11   Sale (“Foreclosure Sale”), Mr. Lee filed a chapter 13 petition
12   (“Petition”) and scheduled an interest in the Fullerton Property.
13        On the Bank’s motion, the bankruptcy court granted relief
14   from stay as to the Fullerton Property.   It then denied Mr. Lee’s
15   subsequent motion for reconsideration (“Reconsideration Motion”).
16        Mr. Lee filed an adversary proceeding (“Adversary
17   Proceeding”) seeking to enjoin the Bank from foreclosing on the
18   Fullerton Property.   The bankruptcy court dismissed the Adversary
19   Proceeding with prejudice and denied Mr. Lee’s motion for
20   reconsideration (“AP Reconsideration Motion”).
21        We AFFIRM.
22                         I.   FACTUAL BACKGROUND
23        On June 12, 2007, Doo M. Ko executed a Fixed/Adjustable Rate
24   Note (“Note”), pursuant to which he borrowed $855,200 from
25   Countrywide Bank, FSB (“Countrywide”).    The Note was secured by a
26   Deed of Trust executed the same date in favor of Countrywide.
27   The Bank obtained the Note and Trust Deed pursuant to a
28   Corporation Assignment of Deed of Trust executed by Mortgage


                                      -2-
 1   Electronic Registration Systems, Inc. (“MERS”) and recorded on
 2   January 31, 2011 and the corrective Assignment of Deed of Trust
 3   recorded on May 6, 2014 (collectively, “Assignment”).
 4        The Bank recorded the Default Notice on May 6, 2014, at
 5   which time payments on the Note were in default in the amount of
 6   $400,245.02.   On June 2, 2014, Mr. Ko recorded a Grant Deed
 7   (“Grant Deed”), pursuant to which he transferred a 10% interest
 8   in the Fullerton Property to Mr. Lee, to be held with Mr. Ko as a
 9   Tenancy in Common.2   The Bank recorded the Foreclosure Notice on
10   August 5, 2014, for the Foreclosure Sale to be held September 3,
11   2014, based upon the unpaid balance of the Note in the amount of
12   $1,297,501.17.
13        Mr. Lee filed his chapter 13 Petition on August 26, 2014,
14   together with his initial Schedule A - Real Property (“Initial
15   Schedule A”), in which he listed his interests in real property.
16   Notably absent from the Initial Schedule A was the Fullerton
17   Property.   Over a six-week period, Mr. Lee filed numerous
18   amendments to his Schedule A.   The Fullerton Property first was
19   included in Mr. Lee’s Schedule A on September 23, 2014
20   (“September Schedule A”),3 but a subsequent amendment to
21   Schedule A on October 15, 2014 (“October Schedule A”) omitted the
22   Fullerton Property.
23        On October 24, 2014, at Mr. Lee’s request, the bankruptcy
24
          2
25           The Grant Deed reflects that prior to the transfer,
     Mr. Ko held only an 85% interest in the Fullerton Property.
26   There is no explanation in the record regarding who holds or held
27   the remaining 15% interest in the Fullerton Property.
          3
28            Mr. Lee valued the Fullerton Property at $1 million.

                                     -3-
 1   court converted Mr. Lee’s bankruptcy case to chapter 7.
 2        BAP No. 15-1240:    Relief from Stay Proceedings
 3        On February 25, 2015, the Bank filed a motion (“RFS
 4   Motion”), through which the Bank sought relief from the automatic
 5   stay under § 362(d)(1), (d)(2) and (d)(4)4 as to the Fullerton
 6   Property, based in part on the transfer of an interest in the
 7   Fullerton Property.     The RFS Motion included the supporting
 8   declaration of Alicia Wood (“Wood Declaration”).
 9        Mr. Lee opposed the RFS Motion on two primary grounds.
10
          4
11             As relevant to this appeal, § 362(d) provides:

12        On request of a party in interest and    after notice and a
     hearing, the court shall grant relief from    the stay provided
13   under subsection (a) of this section, such    as by terminating,
14   annulling, modifying, or conditioning such    stay—

15   (1) for cause, including the lack of adequate protection of an
     interest in property of such party in interest;
16
17   (2) with respect to a stay of an act against property under
     subsection (a) of this section, if—
18   (A) the debtor does not have an equity in such property; and
19   (B) such property is not necessary to an effective
     reorganization;
20
     . . . .
21
22   or

23   (4) with respect to a stay of an act against real property under
     subsection (a), by a creditor whose claim is secured by an
24
     interest in such real property, if the court finds that the
25   filing of the petition was part of a scheme to delay, hinder, or
     defraud creditors that involved either—
26   (A) transfer of all or part ownership of, or other interest in,
27   such real property without the consent of the secured creditor or
     court approval; or
28   (B) multiple bankruptcy filings affecting such real property.

                                       -4-
 1   First, he asserted that whether there was equity in the Fullerton
 2   Property was in dispute and could not be determined without an
 3   evidentiary hearing.   Second, Mr. Lee pointed out that he had
 4   filed an adversary proceeding (“Adversary Proceeding”) for the
 5   purpose of adjudicating the Bank’s standing in connection with
 6   the Fullerton Property, where the record did not contain evidence
 7   that the Note and Trust Deed had been assigned from Countrywide
 8   to the Bank.5   Mr. Lee asserted that the disputes in the
 9   Adversary Proceeding had to be adjudicated before the bankruptcy
10   court ruled on the RFS Motion.6    Mr. Lee filed a declaration in
11   support of his opposition to the RFS Motion in which he averred
12   he had purchased a share of the Fullerton Property, that his
13   bankruptcy case was not frivolous, and that the Wood Declaration
14   was invalid because Ms. Wood had no personal knowledge regarding
15   the Note and Trust Deed.
16        The bankruptcy court heard the RFS Motion on April 1, 2015,
17   at which time it continued the Hearing to May 6, 2015, to allow
18   the Bank time to file a supplemental declaration in support of
19   the RFS Motion and Mr. Lee time to respond to it.
20        On April 7, 2015, the Bank filed the supplemental
21   declaration of Ms. Wood (“Supplemental Declaration”).    In the
22   Supplemental Declaration, Ms. Wood identifies herself as the Vice
23   President of Residential Credit Solutions, Inc. (“RCS”), the
24
25
          5
             Mr. Lee filed the Adversary Proceeding on the same date
26   he filed his opposition to the RFS Motion.
27        6
             Mr. Lee also asserted that service of the RFS Motion on
28   him was untimely.

                                       -5-
 1   current loan servicer for the Bank with respect to the Note and
 2   Trust Deed.    As servicer, RCS had access to the books and records
 3   of the Bank as well as its own database of records with respect
 4   to the Note and Trust Deed.   In the Supplemental Declaration,
 5   Ms. Wood averred, based upon her review of the loan records, that
 6   MERS, as loan servicer for Countrywide, had recorded an
 7   assignment of the Note and Trust Deed to the Bank on January 11,
 8   2011, and that a corrected assignment was recorded on April 5,
 9   2014, to clarify the name of the Bank.   Ms. Wood further averred
10   that the loan records reflected the transfer of a 10% interest in
11   the Fullerton Property to Mr. Lee on June 2, 2014, that Mr. Lee
12   thereafter had filed the Petition, that Schedule A filed in the
13   bankruptcy case valued the Fullerton Property at $1 million, that
14   no payment had been made on the Note since 2008, and that, as of
15   February 17, 2015, the balance due and owing was $1,318,609.15,
16   leaving no equity in the Fullerton Property for either Mr. Lee,
17   his bankruptcy estate, or the borrower, Mr. Ko.
18        Mr. Lee responded that because the Supplemental Declaration
19   was from RCS, it did not comply with the bankruptcy court’s order
20   that the “movant,” i.e. the Bank, file a supplemental
21   declaration.   Mr. Lee characterized the Supplemental Declaration
22   as “evasive, misleading, and deficient,” to the extent it
23   purported to “trace the chain of title” for the Fullerton
24   Property, where Ms. Wood prefaced her statements with the phrase
25   “the loan records reflect.”   Mr. Lee asserted that the recorded
26   deeds provided as evidence through the Supplemental Declaration
27   establish that the Bank never was granted title to the Fullerton
28   Property by a valid grantor, and therefore the Bank had no

                                      -6-
 1   authority to prosecute the RFS Motion.
 2        Mr. Lee then reasserted the argument he had made in his
 3   original response, specifically, that the bankruptcy court should
 4   not decide the RFS Motion until the Adversary Proceeding had been
 5   adjudicated.
 6        Both parties appeared and were given the opportunity to be
 7   heard at the continued hearing on the RFS Motion held May 6,
 8   2015.   Following the hearing, the bankruptcy court, on May 11,
 9   2015, entered its order granting the RFS Motion pursuant to
10   §§ 362(d)(1), (d)(2) and (d)(4).
11        Not satisfied with the result, Mr. Lee filed the
12   Reconsideration Motion on May 26, 2015.   In the Reconsideration
13   Motion, Mr. Lee raised the same issues he had raised in his
14   response to the Supplemental Declaration:   that Ms. Wood was not
15   the proper person to make the Supplemental Declaration, and that
16   the Supplemental Declaration did not establish how the Bank
17   became a successor in interest or beneficiary under the Trust
18   Deed.   Mr. Lee asserted that the bankruptcy court was authorized
19   under Civil Rule 59(e), applicable pursuant to Rule 9023, or
20   Civil Rule 60, applicable under Rule 9024, to reconsider its
21   order “when there has been a manifest error of law or fact.”
22   Mr. Lee raised as “new facts or arguments” his “discovery or
23   belief that the [bankruptcy court] uses Research Attorneys to
24   assist in making its rulings.”
25        In response, the Bank asserted that Mr. Lee failed to state
26   any “cause” for reconsideration under the standards set forth in
27   Civil Rule 59(e) or Civil Rule 60(b) where the Reconsideration
28   Motion was predicated entirely on Mr. Lee’s prior arguments

                                      -7-
 1   already rejected by the bankruptcy court.   Mr. Lee’s “new”
 2   argument that the decision to grant the RFS Motion may have been
 3   made by “Research Attorneys” was unfounded where Mr. Lee made his
 4   arguments directly to the bankruptcy judge, who then ruled at the
 5   conclusion of the hearing.   In any event, Mr. Lee provided no
 6   explanation as to why this argument was not raised earlier.
 7        A hearing on the Reconsideration Motion was held on July 1,
 8   2015.   Prior to the hearing, the bankruptcy court issued a
 9   tentative ruling denying the Reconsideration Motion, concluding
10   that because the Reconsideration Motion was filed more than
11   14 days after the order granting the RFS Motion was entered, only
12   Civil Rule 60(b) was available to afford relief to Mr. Lee.   The
13   bankruptcy court then determined that Mr. Lee had not established
14   that he was entitled to relief from the order granting the
15   RFS Motion, because (1) Mr. Lee did not establish that entry of
16   the order granting the RFS Motion was caused by excusable neglect
17   as contemplated by Civil Rule 60(b)(1), (2) Mr. Lee’s mere
18   allegation that the bankruptcy court used research attorneys to
19   assist in making judicial rulings did not constitute “newly
20   discovered evidence” as required under Civil Rule 60(b)(2), and
21   (3) Mr. Lee did not identify any manifest injustice or
22   extraordinary circumstances that made it impossible for him to
23   prosecute his opposition to the RFS Motion that might support
24   relief under Civil Rule 60(b)(6).
25        Following the July 1, 2015 hearing, the bankruptcy court
26   entered its order denying the Reconsideration Motion, and appeal
27   BAP No. 15-1240 followed.    Mr. Lee did not make transcripts from
28   the hearings held April 1, May 6, or July 1, 2015 available for

                                      -8-
 1   our review.
 2        BAP No. 15-1272:   Adversary Proceeding
 3        On the same date that he filed his response to the RFS
 4   Motion, Mr. Lee initiated the Adversary Proceeding.   The
 5   complaint (“Complaint”) named as defendants Countrywide Bank,
 6   Inc., Countrywide Financial Corporation, The Bank of New York,
 7   The Bank of New York Mellon, and MERS.
 8        In the Complaint, Mr. Lee alleged that he was “at all times
 9   mentioned in this complaint” the majority owner of the Fullerton
10   Property, that he was willing and able to tender payment of the
11   Note in an unstated “correct” amount but could not pay the
12   falsified and inflated amount demanded by the defendants, and
13   that he was thereby forced to file the Petition.   He alleged the
14   defendants had been provided notice of his pending bankruptcy
15   case.   He alleged that unless the defendants were restrained from
16   foreclosing on the Fullerton Property he would suffer immediate,
17   irreparable harm in that the loss of the home would leave him
18   potentially homeless.   Finally, Mr. Lee alleged that no valid
19   assignment ever was made by Countrywide to anyone.    He specially
20   asserted that the MERS Assignment was invalid because Countrywide
21   Bank had gone out of business many years prior to 2011 and was
22   “in Surrender Status” from 1987 to 2015.
23        The Bank filed a motion to dismiss the Adversary Proceeding
24   (“Dismissal Motion”) on April 16, 2015.    In the Dismissal Motion
25   the Bank asserted that Mr. Lee lacked standing to file the
26   Adversary Proceeding.   First, Mr. Lee had no standing to
27   challenge the Bank’s accounting records or the Assignments,
28   because he was not a party to the Loan, had not executed the Loan

                                     -9-
 1   documents, and was not a party to the Assignment documents.
 2   Second, any substantive claim Mr. Lee might have was property of
 3   his bankruptcy estate such that the chapter 7 trustee was the
 4   real party in interest.
 5        As to the substance of the Complaint, the Bank asserted that
 6   Mr. Lee failed to allege a valid tender, a necessary precondition
 7   to bring any claim arising from a foreclosure sale.      Further,
 8   Mr. Lee failed to state a claim upon which relief could be
 9   granted under Civil Rule 12(b)(6).      The only claim for relief
10   asserted in the Complaint was for an injunction.      Under
11   California law, however, injunctive relief is a remedy, not a
12   viable claim.   In any event, the Complaint did not allege, let
13   alone establish, the elements necessary for the issuance of an
14   injunction:   substantial likelihood of success on the merits,
15   irreparable harm to Mr. Lee, that the potential harm to Mr. Lee
16   outweighed the potential harm to the Bank, or that injunctive
17   relief would not violate public policy.
18        The Dismissal Motion noticed the matter for hearing to be
19   held on June 10, 2015.    Although served with the Dismissal
20   Motion, Mr. Lee did not file a response.      He did, however, on
21   June 9, 2015, file his own motion to dismiss (“Lee Motion”) in
22   the Adversary Proceeding.7   The Lee Motion was directed only to
23   the Bank as defendant.    It does not appear that the bankruptcy
24   court was aware of the Lee Motion at the time it considered the
25   Dismissal Motion.
26
          7
27           On the same date, Mr. Lee filed a new adversary
     proceeding (15-1304-SK) against the Bank again seeking an
28   injunction.

                                      -10-
 1          The bankruptcy court issued a tentative ruling on the
 2   Dismissal Motion in advance of the hearing.    The bankruptcy court
 3   ruled that Mr. Lee lacked standing to prosecute the Adversary
 4   Proceeding where he was a stranger to the underlying transaction.
 5   Further, even if a claim did exist that could be asserted in the
 6   Adversary Proceeding, that claim belonged not to Mr. Lee, but to
 7   his bankruptcy estate such that the chapter 7 trustee, not
 8   Mr. Lee, would have standing to assert it.
 9          The bankruptcy court noted that although Mr. Lee alleged he
10   could potentially be left homeless if the Bank was allowed to
11   foreclose on the Fullerton Property, he did not allege he lived
12   at the Fullerton Property.    Further, Mr. Lee had signed, under
13   penalty of perjury, his Petition, the September Schedule A and
14   the October Schedule A, each of which indicated that his street
15   address was in Los Angeles, not at the Fullerton Property.
16          The bankruptcy court determined that Mr. Lee’s allegation of
17   tender was too little and too speculative, where it indicated
18   neither the amount to cure the default nor that Mr. Lee had the
19   ability to tender that amount to the Bank.
20          Finally, the bankruptcy court agreed that a request for an
21   injunction is not a claim for relief recognized under California
22   law.
23          The tentative ruling concluded that (1) the Complaint failed
24   to state a claim upon which relief could be granted, and (2) no
25   purpose would be served by allowing the filing of an amended
26   complaint.
27          The bankruptcy court held the hearing on the Dismissal
28   Motion on June 10, 2015.    The bankruptcy court entered an order

                                      -11-
 1   (“Dismissal Order”) granting the Dismissal Motion on June 11,
 2   2015, “as to all parties with prejudice.”   The bankruptcy court
 3   never took any action with respect to the Lee Motion.
 4        On June 25, 2015, Mr. Lee filed the AP Reconsideration
 5   Motion.   The bankruptcy court summarized Mr. Lee’s arguments set
 6   forth in the AP Reconsideration Motion as follows:8
 7        1. Lee is informed and believes that the Court uses
          research attorneys to assist the Court in making
 8        judicial rulings;
 9        2. Lee filed bankruptcy regarding “a property owned
          ‘in part’ by him,” the Court appointed trustee has
10        failed to protect the estate, the Court has stated that
          Lee lacks the capacity to sue and protect his estate,
11        and Lee demands that the Court compel the trustee to
          refile 3/16/15 Complaint or alternatively, to
12        reconsider the [Dismissal Order];
13        3. The Bank never specifically described how they
          became successors in interest or beneficiaries;
14
          4. Countrywide Bank was the lender but never recorded
15        an assignment of [the Trust Deed], and the assignment
          of [the Trust Deed] signed by MERS was invalid because
16        Countrywide Bank went out of business many years before
          2011;
17
          5. Countrywide Bank was in surrender status from 1987
18        to 2015 and any transaction on behalf of Countrywide
          Bank in 2011 was void; and
19
          6. Lee would suffer irreparable harm and be prejudiced
20        unless the automatic stay remains in effect and the RFS
          Motion is denied.
21
22   Important for purposes of this appeal, Mr. Lee never raised the
23   issue of the existence of the Lee Motion in the AP
24   Reconsideration Motion.
25        The Bank’s response to the AP Reconsideration Motion was
26
          8
27           The bankruptcy court observed that the arguments all were
     effectively the same as those Mr. Lee made, and which were
28   adjudicated, at least twice in proceedings on the RFS Motion.

                                     -12-
 1   essentially identical to its response to the Reconsideration
 2   Motion.   The Bank asserted that (1) Mr. Lee failed to state any
 3   “cause” for reconsideration under the standards set forth in
 4   Civil Rule 59(e) or Civil Rule 60(b), instead making the same
 5   arguments previously rejected in the stay relief proceedings in
 6   the main case; and (2) Mr. Lee’s “new” argument that the court
 7   used “Research Attorneys” in its decision-making process was
 8   unfounded and in any event could have been raised earlier.
 9        A hearing on the AP Reconsideration Motion was held on
10   July 29, 2015.   Prior to the hearing, the bankruptcy court issued
11   a tentative ruling denying the AP Reconsideration Motion in which
12   the bankruptcy court determined that Mr. Lee had not established
13   that he was entitled to relief from the Dismissal Order under
14   either Civil Rule 59(e) or Civil Rule 60(b).   With respect to
15   Civil Rule 60(b), (1) Mr. Lee did not establish that entry of the
16   Dismissal Order was caused by excusable neglect as contemplated
17   by Civil Rule 60(b)(1), (2) Mr. Lee’s mere allegation that the
18   bankruptcy court used research attorneys to assist in making
19   judicial rulings did not constitute “newly discovered evidence”
20   as required under Civil Rule 60(b)(2), and (3) Mr. Lee did not
21   identify any manifest injustice or extraordinary circumstances
22   that made it impossible for him to oppose the Dismissal Motion
23   that might support relief under Civil Rule 60(b)(6).
24        Following the July 29, 2015 hearing, the bankruptcy court
25   entered its order denying the AP Reconsideration Motion, and
26   appeal CC-15-1272 followed.   Mr. Lee did not make transcripts
27   from the hearings held June 10 or July 29, 2015 available for our
28   review.

                                     -13-
 1                                II.   JURISDICTION
 2        The bankruptcy court had jurisdiction under 28 U.S.C.
 3   §§ 1334 and 157(b)(2)(G), (K) and (O).           We have jurisdiction
 4   under 28 U.S.C. § 158.
 5                                  III.     ISSUES
 6        Whether the bankruptcy court abused its discretion when it
 7   denied the Reconsideration Motion.
 8        Whether the bankruptcy court abused its discretion when it
 9   granted the RFS Motion.9
10        Whether the bankruptcy court abused its discretion when it
11   denied the AP Reconsideration Motion.
12        Whether the Bankruptcy Court abused its discretion when it
13   dismissed the Adversary Proceeding without leave to amend.10
14                          IV.    STANDARDS OF REVIEW
15        We review for an abuse of discretion a denial of a motion
16   for reconsideration.    First Ave. W. Bldg., LLC v. James
17   (In re OneCast Media, Inc.), 439 F.3d 558, 561 (9th Cir. 2006).
18
19        9
             Although (1) Mr. Lee’s Notice of Appeal includes only the
20   order denying the Reconsideration Motion and (2) he explicitly
     states in his opening brief “Appellant seeks to have the denial
21
     Order Motion to Reconsideration [sic] reversed,” in light of Mr.
22   Lee’s pro se status, we discuss issues relating to the underlying
     order granting the RFS Motion where his statement of issues
23   asserts the bankruptcy court (a) read section § 362 too narrowly
24   and (b) failed to consider that the Petition was not filed in bad
     faith.
25
          10
             In his Notice of Appeal Mr. Lee identified the order
26   denying the AP Reconsideration Motion as the order on appeal.           He
27   also inserted the language “Motion to Dismiss Adversary
     Complaint,” suggesting he intended to address the underlying
28   motion.

                                           -14-
 1   We conduct the same review for an order denying a motion for
 2   reconsideration, whether the motion for reconsideration is based
 3   on Civil Rule 59(e) or Civil Rule 60(b).       School District No. 1J
 4   v. AC & S, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).
 5        We also review an order granting relief from stay and/or in
 6   rem relief under § 362(d)(4) for an abuse of discretion.
 7   Kronemyer v. Am. Contractors Indem. Co. (In re Kronemyer),
 8   405 B.R. 915, 918 (9th Cir. BAP 2009).       See also Ellis v. Yu
 9   (In re Ellis), 523 B.R. 673, 677 (9th Cir. BAP 2014).
10        The bankruptcy court's dismissal of an adversary complaint
11   for failure to state a claim under Civil Rule 12(b)(6) is
12   reviewed de novo.    Barnes v. Belice (In re Belice), 461 B.R. 564,
13   572 (9th Cir. BAP 2011).    A dismissal without leave to amend is
14   reviewed for abuse of discretion.       Ditto v. McCurdy, 510 F.3d
15   1070, 1079 (9th Cir. 2007).    See also Rund v. Bank of America
16   Corp. (In re EPD Inv. Co., LLC), 523 B.R. 680, 684 (9th Cir. BAP
17   2015).
18        Under the abuse of discretion standard, we reverse only
19   where the bankruptcy court applied an incorrect legal rule or
20   where its application of the law to the facts was illogical,
21   implausible or without support in inferences that may be drawn
22   from the record.    TrafficSchool.com, Inc. v. Edriver Inc.,
23   653 F.3d 820, 832 (9th Cir. 2011), citing United States v.
24   Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)(en banc).
25        De novo means that we consider a matter anew, as if no
26   decision previously had been rendered.       Dawson v. Marshall,
27   561 F.3d 930, 933 (9th Cir. 2009).
28

                                      -15-
 1                             V.   DISCUSSION
 2   A.   Motions for Reconsideration.
 3        The Civil Rules do not recognize motions for
 4   “reconsideration.”   Captain Blythers, Inc. v. Thompson
 5   (In re Captain Blythers, Inc.), 311 B.R. 530, 539 (9th Cir. BAP
 6   2004).   Instead, the Civil Rules provide two avenues through
 7   which a party may obtain post-judgment relief: (1) a motion to
 8   alter or amend judgment under Civil Rule 59(e), applicable to
 9   bankruptcy proceedings under Rule 9023, and (2) a motion for
10   relief from judgment under Civil Rule 60, applicable to
11   bankruptcy proceedings under Rule 9024.
12        When a party files a motion for reconsideration within
13   14 days after the entry of judgment, the motion is treated as a
14   motion to alter or amend judgment under Civil Rule 59(e).     Am.
15   Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892,
16   898–99 (9th Cir. 2001)(citation omitted).     Rule 59(e) allows for
17   reconsideration if the bankruptcy court “(1) is presented with
18   newly discovered evidence, (2) committed clear error or the
19   initial decision was manifestly unjust, or (3) if there is an
20   intervening change in controlling law.      There may also be other,
21   highly unusual circumstances warranting reconsideration.”
22   School District No. 1J v. AC & S, Inc., 5 F.3d at 1263 (internal
23   citation omitted).
24        A motion for reconsideration filed more than 14 days
25   following the entry of a judgment is treated as a motion for
26   relief from a judgment or order under Rule 60(b).     Id.   As
27   relevant to the appeals before us, Civil Rule 60(b) allows for
28   reconsideration “only upon a showing of (1) mistake, surprise, or

                                     -16-
 1   excusable neglect; (2) newly discovered evidence; . . . or
 2   (6) extraordinary circumstances which would justify relief.”
 3        Finally, a party may not use a motion for reconsideration
 4   “to present a new legal theory for the first time or to raise
 5   legal arguments which could have been raised in connection with
 6   the original motion . . . [or] to rehash the same arguments
 7   presented the first time or simply to express the opinion that
 8   the court was wrong.”   Wall St. Plaza, LLC v. JSJF Corp.
 9   (In re JSJF Corp.), 344 B.R. 94, 104 (9th Cir. BAP 2006), aff'd
10   and remanded, 277 F.3d App'x 718 (9th Cir. 2006)(internal
11   citations omitted).
12        With these parameters in mind, we review the bankruptcy
13   court’s denial of the Reconsideration Motion and the AP
14   Reconsideration Motion.
15        1.   The bankruptcy court did not abuse its discretion in
               denying the Reconsideration Motion under Civil
16             Rule 60(b).
17        Civil Rule 60(b)(1).
18        As correctly recognized by the bankruptcy court, Civil
19   Rule 60(b)(1) authorizes relief from a final order, the entry of
20   which resulted from “excusable neglect.”   The bankruptcy court
21   also correctly identified the legal rules to apply in making the
22   determination whether a party’s neglect was “excusable.”    See
23   Pioneer Inv. Svcs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S.
24   380, 395 (1993); Bateman v. U.S. Postal Serv., 231 F.3d 1220,
25   1223-24 (9th Cir. 2000).    However, the Reconsideration Motion did
26   not raise an issue under Civil Rule 60(b)(1) that the bankruptcy
27   court was required to decide.   Nowhere in the Reconsideration
28   Motion does Mr. Lee assert that his neglect on any point resulted

                                      -17-
 1   in the entry of the order granting the RFS Motion.      In these
 2   circumstances, the bankruptcy court’s determination that Mr. Lee
 3   had not met the standards for demonstrating excusable neglect,
 4   while not necessary, cannot be considered reversible error.
 5        Civil Rule 60(b)(2).
 6        Mr. Lee was entitled to relief from the order granting the
 7   RFS Motion under Civil Rule 60(b)(2) if he could demonstrate that
 8   there was “newly discovered evidence that, with reasonable
 9   diligence, could not have been discovered in time to move for a
10   new trial under [Civil] Rule 59.”       Under Ninth Circuit case law,
11   to prevail under Civil Rule 60(b)(2), Mr. Lee was required to
12   show: that the evidence relied on in fact constitutes “newly
13   discovered evidence” within the meaning of Civil Rule 60(b), that
14   he exercised due diligence to discover the evidence, and that the
15   newly discovered evidence must be of “such magnitude that
16   production of it earlier would have been likely to change the
17   disposition of the case.”   Feature Realty, Inc. v. City of
18   Spokane, 331 F.3d 1082, 1093 (9th Cir. 2003)(citations omitted).
19        The bankruptcy court found that the only allegation in the
20   Reconsideration Motion that could possibly be construed as
21   relating to “new discovered evidence” was Mr. Lee’s contention
22   that the bankruptcy court used research attorneys to assist in
23   making its judicial rulings.   However, as articulated by the
24   bankruptcy court, this is merely a conclusory statement in
25   Mr. Lee’s declaration for which no evidentiary support is
26   provided or even suggested.    On appeal, Mr. Lee has provided no
27   record to support his contention that the bankruptcy court
28   improperly delegated to others its decision making role.      The

                                      -18-
 1   bankruptcy court correctly concluded that Mr. Lee did not meet
 2   his burden to establish that the alleged “newly discovered
 3   evidence” supported his request for relief from the order
 4   granting the RFS Motion.
 5        Civil Rule 60(b)(6).
 6        As noted by the bankruptcy court, relief under Civil
 7   Rule 60(b)(6) for “any other reason that justifies relief” is an
 8   equitable remedy to prevent manifest injustice which should be
 9   used sparingly.   Lal v. Cal., 601 F.3d 518, 524 (9th Cir. 2010).
10   In order to demonstrate his entitlement to relief under Civil
11   Rule 60(b)(6), Mr. Lee was required to demonstrate that
12   extraordinary circumstances prevented him from prosecuting his
13   opposition to the RFS Motion.   Id.    In the Reconsideration
14   Motion, Mr. Lee did not argue he was prevented from prosecuting
15   his opposition.   Instead, he merely restated his arguments raised
16   in the original proceedings.
17        Mr. Lee did not meet his burden to support relief under
18   Civil Rule 60(b)(6).
19        2.    The bankruptcy court incorrectly determined that
                Rule 59(e) did not apply to the Reconsideration
20              Motion.
21        The bankruptcy court determined that Civil Rule 59(e) did
22   not apply, where the Reconsideration Motion was filed on May 26,
23   2015, a date which was 15 days after entry of the order granting
24   the RFS Motion.
25        Rules 9006(a)(1) and (a)(6) articulate the methodology for
26   calculating the deadline for Mr. Lee to file a Civil Rule 59(e)
27   motion.   Rule 9006(a)(1) provides:
28        When the period is stated in days . . . :

                                     -19-
 1          (A) exclude the day of the event that triggers the
            period;
 2          (B) count every day, include intermediate Saturday,
            Sundays, and legal holidays; and
 3          (C) include the last day of the period, but if the last
            day is a Saturday, Sunday, or legal holiday, the period
 4          continues to run until the end of the next day that is
            not a Saturday, Sunday, or legal holiday.
 5
 6   Rule 9006(a)(6)(A) defines Memorial Day as a legal holiday for
 7   purposes of computing time.
 8          Thus, while the bankruptcy court was correct in identifying
 9   the relevant dates, it did not take into account that the
10   fourteenth day following the entry of the order granting the RFS
11   Motion was Memorial Day.    However, any resulting error was
12   harmless because the findings made under the bankruptcy court’s
13   Civil Rule 60(b) analysis adequately support a denial of the
14   Reconsideration Motion under Civil Rule 59(e).
15          As stated above, to prevail on the Reconsideration Motion
16   under Civil Rule 59(e), Mr. Lee needed to present the bankruptcy
17   court with newly discovered evidence, demonstrate that the
18   bankruptcy court committed clear error in granting the RFS Motion
19   (or that its decision to do so was manifestly unjust), or
20   establish that there was an intervening change in controlling
21   law.
22          The bankruptcy court determined that the only new point
23   raised in the Reconsideration Motion was a mere allegation that
24   the bankruptcy court used research attorneys in making judicial
25   decisions.    This allegation no more constitutes “newly discovered
26   evidence” under Civil Rule 59(e) than it did under Civil
27   Rule 60(b).
28          Similarly, the bankruptcy court’s findings with respect to

                                      -20-
 1   Civil Rule 60(b) addressed and rejected the assertions made by
 2   Mr. Lee that the entry of the order granting the RFS Motion
 3   constituted “manifest injustice,” because he might become
 4   homeless.
 5        Finally, it is clear on the face of the Reconsideration
 6   Motion that Mr. Lee alleged no intervening change in controlling
 7   law that might support relief from the order granting the
 8   RFS Motion.
 9        3.     The bankruptcy court did not abuse its discretion
                 in denying the AP Reconsideration Motion.
10
11        Civil Rule 59(e)
12        The bankruptcy court found that, again, the only allegation
13   in the AP Reconsideration Motion that could possibly be construed
14   as relating to “new discovered evidence” for purposes of relief
15   under Civil Rule 59(e) was Mr. Lee’s contention that the
16   bankruptcy court used research attorneys to assist in making its
17   judicial rulings.    And again, the bankruptcy court determined
18   that this merely conclusory statement lacked evidentiary support.
19   The record on appeal similarly is devoid of evidence that the
20   bankruptcy court improperly delegated to others its decision
21   making role.   The bankruptcy court correctly concluded that
22   Mr. Lee did not meet his burden to establish that the alleged
23   “newly discovered evidence” supported his request for relief from
24   the Dismissal Order.
25        The bankruptcy court made no further findings in connection
26   with Civil Rule 59(e).    However, in its discussion of Civil
27   Rule 60(b)(6) (as analyzed below), the bankruptcy court
28   implicitly found that no manifest injustice was present to

                                      -21-
 1   require granting reconsideration as an equitable remedy, and
 2   Mr. Lee did not assert any intervening change in the law.
 3        We therefore agree with the bankruptcy court that Mr. Lee
 4   did not meet his burden to prove that he was entitled to relief
 5   from the Dismissal Order under Civil Rule 59(e).
 6        Civil Rule 60(b)
 7        As with the Reconsideration Motion above, we consider
 8   relevant to this appeal those provisions of Civil Rule 60(b) that
 9   allow for reconsideration of an order upon a showing of mistake,
10   surprise, or excusable neglect; newly discovered evidence; or
11   extraordinary circumstances.
12             a.   Civil Rule 60(b)(1) - excusable neglect
13        While Civil Rule 60(b)(1) authorizes relief from a final
14   order, the entry of which resulted from “excusable neglect,” the
15   AP Reconsideration Motion did not raise an issue under Civil
16   Rule 60(b)(1) that the bankruptcy court was required to decide.
17   Nowhere in the AP Reconsideration Motion does Mr. Lee assert that
18   his neglect resulted in the entry of the Dismissal Order.    In
19   these circumstances, the bankruptcy court’s determination that
20   Mr. Lee had not met the standards for demonstrating excusable
21   neglect, while not necessary, cannot be considered reversible
22   error.
23             b.   Civil Rule 60(b)(2) - newly discovered evidence
24        Yet again, the only purported “newly discovered evidence”
25   raised in the AP Reconsideration Motion was the allegation that
26   the bankruptcy court used research attorneys in conjunction with
27   making judicial decisions.   This allegation no more constitutes
28   “newly discovered evidence” under Civil Rule 60(b) than it did

                                     -22-
 1   under Civil Rule 59(e).
 2             c.     Civil Rule 60(b)(6) - manifest injustice
 3        To avail himself of Civil Rule 60(b)(6) as an equitable
 4   remedy to prevent “manifest injustice,” Mr. Lee was required to
 5   demonstrate that extraordinary circumstances prevented him from
 6   effectively opposing the Dismissal Motion.     This he did not do.
 7        Mr. Lee did not meet his burden to support relief under
 8   Civil Rule 60(b)(6).
 9   B.   The Underlying Substantive Motions.
10        Generally, following the determination of a postjudgment
11   tolling motion, a party may seek review of both the order
12   disposing of the tolling motion and of the underlying judgment.
13   The notice of appeal should specify all orders from which review
14   is sought.    Lolli v. County of Orange, 351 F.3d 410, 414 (9th
15   Cir. 2003).    However, the Ninth Circuit has held that a mistake
16   in designating the judgment or order appealed from should not bar
17   the appeal if the intent to appeal a specific order can be fairly
18   inferred and the Appellee is not prejudiced by the mistake.    Id.
19        1.   BAP No. 15-1240:    The RFS Motion
20        Mr. Lee did not identify the order granting the RFS Motion
21   in his notice of appeal.    He identified only the order denying
22   the Reconsideration Motion.    While he explicitly states in his
23   opening brief that he is appealing only the order denying the
24   Reconsideration Motion, his stated issues on appeal suggest that
25   what he actually is seeking is relief from the order granting the
26   RFS Motion.    Further, the discussion in his opening brief
27   challenges the bankruptcy court’s determinations regarding the
28   Bank’s standing and his “bad faith” in filing the Petition.

                                      -23-
 1   These are the determinations upon which the order granting the
 2   RFS Motion was granted.
 3        Even the Bank must concede that Mr. Lee’s intent to appeal
 4   the order granting the RFS Motion can be “fairly inferred” by the
 5   issues Mr. Lee raised on appeal and in his opening brief.    While
 6   the Bank stresses in its brief on appeal that the only order
 7   appealed from was that denying the Reconsideration Motion, it
 8   nevertheless, in an effort to meet Mr. Lee’s arguments on appeal,
 9   included a substantial discussion as to why the bankruptcy court
10   correctly entered the order granting the RFS Motion.    Because the
11   Bank availed itself of the opportunity to address Mr. Lee’s
12   issues on appeal in the context of asserting that entry of the
13   order granting the RFS Motion was appropriate, no prejudice will
14   be created by this Panel’s review of the underlying substantive
15   order.
16        As we note in the Factual Background above, the bankruptcy
17   court held hearings on the RFS Motion on April 1, 2015, and on
18   May 6, 2015, but Mr. Lee took no action to ensure that
19   transcripts for these hearings would be available for our review.
20   The bankruptcy court made no tentative ruling on the RFS Motion
21   other than to advise the parties that appearances were required.
22   We therefore do not know what took place at the hearings.
23        The order granting the RFS Motion was entered on a generic
24   form.    The checked boxes indicate the bankruptcy court granted
25   the RFS Motion under §§ 362(d)(1), (d)(2) and (d)(4), and, in
26   support of the § 362(d)(4) relief, a checked box indicates that
27   the Petition was part of a scheme to hinder, delay, or defraud
28   the Bank that involved the transfer of part ownership of the

                                      -24-
 1   Fullerton Property without the Bank’s consent or court approval.
 2        Mr. Lee asserts on appeal that the bankruptcy court erred in
 3   granting the RFS Motion by reading § 362 too narrowly.    He does
 4   not articulate in what particulars the bankruptcy court erred,
 5   and we will not speculate.
 6        Mr. Lee also appears to challenge the grant of relief under
 7   § 362(d)(4), asserting that the bankruptcy court did not consider
 8   his contention that the Petition was not filed in bad faith.     We
 9   are unable to discern what the bankruptcy court did or did not
10   consider without the transcripts that Mr. Lee failed to provide.
11        Finally, Mr. Lee asserts that the bankruptcy court erred
12   when it decided the RFS Motion while the Adversary Proceeding was
13   pending.   The order granting the RFS Motion contains no findings.
14   We will not assume that the bankruptcy court did not make oral
15   findings to support the entry of the order.    However, we are
16   without the ability to review what oral findings the bankruptcy
17   court may have made in the absence of transcripts.    In any event,
18   shortly after the order granting the RFS Motion was entered, the
19   bankruptcy court dismissed the Adversary Proceeding.    In light of
20   our resolution in the appeal from that dismissal, this argument
21   is moot.
22        2.    BAP No. 15-1272:   The Dismissal Order
23        Mr. Lee identified only the order denying the AP
24   Reconsideration Motion in his notice of appeal.     While he did not
25   identify the Dismissal Order, he did refer to a “Motion to
26   Dismiss Adversary Complaint.”    While the Bank again stressed in
27   its brief on appeal that the only order appealed from was that
28   denying the Reconsideration Motion, it nevertheless, in an effort

                                      -25-
 1   to meet Mr. Lee’s arguments on appeal, addressed issues raised by
 2   Mr. Lee with respect to the dismissal of the Adversary
 3   Proceeding.    Because the Bank availed itself of the opportunity
 4   to address Mr. Lee’s issues on appeal in the context of asserting
 5   that entry of the Dismissal Order was appropriate, no prejudice
 6   will be created by this Panel reviewing the underlying
 7   substantive order.
 8        The bankruptcy court held hearings on the Dismissal Motion
 9   and on the AP Reconsideration Motion.   As noted in the Factual
10   Background above, Mr. Lee took no action to make the transcripts
11   for these hearings available for our review.   We therefore have
12   no ability to determine which arguments outside of the written
13   record the parties may have presented to the bankruptcy court.
14        In his brief on appeal, Mr. Lee appears to assert error on
15   the part of the bankruptcy court in dismissing the Adversary
16   Proceeding as to parties other than the Bank, and in dismissing
17   the Adversary Proceeding with prejudice.
18        To the extent Mr. Lee intends this Panel to consider whether
19   the bankruptcy court improperly granted the Dismissal Motion
20   rather than the Lee Motion, which was limited to dismissal of the
21   Bank, we are hampered in our review by the absence of hearing
22   transcripts.   Nothing in the record before us reflects that
23   issues related to the Lee Motion were argued either at the
24   hearing on the Dismissal Motion or at the hearing on the
25   Reconsideration Motion.   Further, we note that Mr. Lee did not
26   serve his notice of appeal on any party other than the Bank.    We
27   therefore decline his invitation to address this issue.
28        As to the second issue, Mr. Lee suggests that the bankruptcy

                                      -26-
 1   court dismissed the Adversary Proceeding with prejudice as a
 2   sanction.   Nothing in the record before us reflects that Mr. Lee
 3   raised the issue of Rule 9011 or any other sanctions with the
 4   bankruptcy court in the first instance.      We therefore decline to
 5   consider it now.
 6                             VI.   CONCLUSION
 7        The bankruptcy court did not abuse its discretion when it
 8   denied the Reconsideration Motion and the AP Reconsideration
 9   Motion.   We have an inadequate record from which to review the
10   order granting the RFS Motion and the Dismissal Order.
11        We AFFIRM the bankruptcy court’s orders in appeal BAP No.
12   15-1240 and in appeal BAP No. 15-1272.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -27-